MEMORANDUM **
Appellant’s motion for leave to file a reply to the government’s response is granted. The Clerk shall file the reply received on February 28, 2008.
A review of the record and the parties’ responses to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. -See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s October 25, 2007 orders denying appellant’s post-judgment motions for discovery and for removal of the Assistant United States Attorney from the case.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.